
	

113 HR 582 IH: Healthcare Tax Relief and Mandate Repeal Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 582
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Turner (for
			 himself, Mr. Coffman,
			 Mr. Palazzo,
			 Mr. DesJarlais,
			 Mr. Simpson,
			 Mrs. Blackburn,
			 Mr. Lance,
			 Mr. Franks of Arizona,
			 Mr. Mica, Mr. Westmoreland, Mr. Terry, Mr.
			 Long, Mr. Wittman,
			 Mr. Gingrey of Georgia,
			 Mr. Johnson of Ohio,
			 Mr. Jones,
			 Mr. Cassidy,
			 Mr. Pearce,
			 Mr. Sessions,
			 Mr. Harper,
			 Mr. Coble,
			 Mr. Heck of Nevada,
			 Mr. Stivers,
			 Mr. Labrador,
			 Mr. Barton,
			 Mrs. Walorski,
			 Mr. Chabot,
			 Mr. Conaway,
			 Mr. Kinzinger of Illinois,
			 Mr. Broun of Georgia,
			 Mr. Culberson,
			 Mr. Nunnelee,
			 Mr. Lankford,
			 Mr. Goodlatte,
			 Mrs. Miller of Michigan,
			 Mr. Southerland, and
			 Mr. King of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  individual and employer health insurance mandates.
	
	
		1.Short titleThis Act may be cited as the
			 Healthcare Tax Relief and Mandate
			 Repeal Act.
		2.Repeal of
			 individual health insurance mandateSection 5000A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
			
				(h)TerminationThis section shall not apply with respect
				to any month beginning after the date of the enactment of this
				subsection.
				.
		3.Repeal of
			 employer health insurance mandate
			(a)In
			 generalChapter 43 of the
			 Internal Revenue Code of 1986 is amended by striking section 4980H.
			(b)Repeal of
			 related reporting requirementsSubpart D of part III of
			 subchapter A of chapter 61 of such Code is amended by striking section
			 6056.
			(c)Conforming
			 amendments
				(1)Subparagraph (B) of section 6724(d)(1) of
			 such Code is amended by inserting or at the end of clause
			 (xxiii), by striking and at the end of clause (xxiv) and
			 inserting or, and by striking clause (xxv).
				(2)Paragraph (2) of
			 section 6724(d) of such Code is amended by inserting or at the
			 end of subparagraph (FF), by striking , or at the end of
			 subparagraph (GG) and inserting a period, and by striking subparagraph
			 (HH).
				(3)The table of
			 sections for chapter 43 of such Code is amended by striking the item relating
			 to section 4980H.
				(4)The table of sections for subpart D of part
			 III of subchapter A of chapter 61 of such Code is amended by striking the item
			 relating to section 6056.
				(5)Section 1513 of
			 the Patient Protection and Affordable Care Act is amended by striking
			 subsection (c).
				(d)Effective
			 dates
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to months and other periods
			 beginning after December 31, 2013.
				(2)Repeal of study
			 and reportThe amendment made by subsection (c)(5) shall take
			 effect on the date of the enactment of this Act.
				
